Citation Nr: 0401235	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

In May 2003, the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.


FINDINGS OF FACT

1.  The veteran died in March 1998.

2.  His service-connected anxiety hysteria materially 
contributed to cause his death.


CONCLUSION OF LAW

The veteran's death was due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
psychiatric disorder caused him to develop Alzheimer's 
disease, which resulted in his death in March 1998.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The provisions of the VCAA are applicable to all claims filed 
on or after the date of enactment (November 9, 2000), or 
filed before the date of enactment and pending before VA on 
that date.  See Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. 
Cir. 2002).  Although the appellant's claim was filed prior 
to November 2000, her claim was pending before VA on the date 
of enactment of the VCAA; the provisions of the VCAA are, 
therefore, applicable to her claim.  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO informed the appellant of the evidence needed to 
substantiate her claim in October 2002 and April 2003 by 
informing her of the provisions of the VCAA and the specific 
evidence required to substantiate her claim for service 
connection for the cause of the veteran's death.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  As an 
alternative, the RO informed her that she could obtain the 
evidence and submit it to the RO.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claim.

The Board notes that in the October 2002 notice the RO 
instructed the appellant to submit the requested information 
and/or evidence within 60 days of the notice, and in the 
April 2003 notice the RO instructed her to submit the 
evidence within 30 days.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate the claim 
based on the evidence of record at the end of a 30-day 
period.  The Federal Circuit found that the denial of a claim 
within one year of the notice, with a promise to reopen the 
claim within the one-year period if substantiating evidence 
was submitted, did not satisfy the statutory requirement that 
the appellant be allowed one year in which to submit the 
requested evidence.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  The Board can, 
therefore, adjudicate the appellant's appeal without waiting 
for expiration of the one-year period following the July 2003 
notice.

The RO provided the appellant a statement of the case in July 
1998 and supplemental statements of the case in October 1998, 
October 2002, and July 2003.  In those documents the RO 
informed her of the regulatory requirements for establishing 
service connection for the cause of the veteran's death, and 
the rationale for determining that the evidence she had then 
submitted did not show that those requirements were met.  
During the May 2003 hearing the undersigned informed the 
appellant of the need to obtain a medical opinion showing a 
relationship between the veteran's service-connected anxiety 
disorder and the cause of his death, and adjudication of her 
appeal was held in abeyance to give her the opportunity to 
submit that evidence.

The RO notified the appellant that her case was being sent to 
the Board, and informed her that any additional evidence that 
she had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim.

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the appellant has presented the veteran's private 
treatment records and the death certificate in support of her 
claim.  In addition, the appellant has submitted a medical 
opinion showing that the veteran's service-connected anxiety 
disorder materially contributed to cause his death.  In light 
of that opinion, the Board finds that an additional medical 
opinion is not required prior to adjudicating the appellant's 
claim.

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and, due to 
the Board's disposition of her appeal, that no additional 
development is required.

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b) 
and (c) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Service connection for anxiety hysteria has been in effect 
since the veteran was separated from service.  The disability 
has also generally been rated as 50 percent disabling since 
service connection was established, and multiple VA 
psychiatric examinations prior to 1961 characterized the 
service-connected psychiatric disability as severe.

The evidence shows that for five years prior to his death in 
March 1998 the veteran was a patient at a state-operated 
soldiers' home due to Alzheimer's disease.  Approximately one 
week prior to his death he went into a coma and developed 
pneumonia.

The death certificate shows that he died in March 1998.  The 
immediate cause of death was pneumonia, and other significant 
conditions contributing to death consisted of Alzheimer's 
disease.  The appellant presented a copy of the autopsy 
report, which discloses that in addition to Alzheimer's 
disease the veteran suffered from moderate to severe arterio- 
and atherosclerotic cerebrovascular disease.  The pathologist 
found that the cerebrovascular disease was of sufficient 
severity to have contributed to the veteran's dementia, 
although Alzheimer's disease and diffuse Lewy body disease in 
the brain were the primary cause of his dementia.

In medical reports submitted in September 1998 and July 2003 
the veteran's private physician found that the veteran had 
had a chronic anxiety disorder that exacerbated his 
underlying hypertensive disorder, which contributed to a 
systemic atherosclerotic condition.  In a November 1998 
report the pathologist who conducted the autopsy stated that 
in addition to evidence of Alzheimer's disease, the autopsy 
had revealed that numerous cerebral blood vessels were 
clogged with embolized fat-containing material, representing 
an acute event that was completely unrelated to the 
underlying Alzheimer's disease.  She also found that it was 
the clogged blood vessels that had caused the coma and 
subsequent death, not the Alzheimer's disease.  She provided 
the medical opinion that the immediate cause of the veteran's 
death was widespread fat embolization to the brain with 
attendant coma.

In summary, the veteran's private physician provided the 
opinion that his service-connected anxiety disorder 
exacerbated his hypertension, which contributed to systemic 
atherosclerotic disease.  The pathologist found that the 
veteran's death was due to that atherosclerotic disease.  
There is no medical evidence of record to the contrary.  The 
Board finds, therefore, that anxiety materially contributed 
to cause the veteran's death, and that the evidence supports 
the grant of service connection for the cause of the 
veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



